DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 10/26/2022.  

REJECTIONS BASED ON PRIOR ART
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by L’Ecuyer et al (US 2021/0365209).
Regarding Claim 21, L’Ecuyer teaches an apparatus, comprising:
a main memory having a plurality of main memory resources (storage array 402 of Fig. 4); and
a controller (switch 404 of Fig. 4) configured to transfer data between the main memory and an external host device (hosts 202 and 204 of Fig. 2) responsive to receipt of data transfer commands from the external host across an interface (a host sends data access commands, Paragraph 0039), the controller further configured to divide a selected data transfer command received from the external host into a first partial command and a second partial command (“switch 404 can divide a single large read command into multiple (e.g., at least two) smaller read commands,” Paragraph 0045) so that the first partial command utilizes a first set of the main memory resources that are currently available and the second partial command utilizes a second set of the main memory resources that are not currently available, the controller further configured to forward the first partial command to the main memory responsive to the first set of the main memory resources being currently available and subsequently forward the second partial command to the main memory once the second set of the main memory resources becomes subsequently available (“switch 404…can send the smaller read commands one by one to storage array 402 as memory space becomes available,” Paragraph 0045).

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al (US 2018/0136877) in view of L’Ecuyer et al (US 2021/0365209).
	Regarding Claim 1, Ouyang teaches an apparatus, comprising: 
	a main memory (non-volatile memory element 123 of Fig.  1) comprising memory cells (Paragraph 0053) arranged on dies arranged as die sets (die 202, and there are “multiple,” Paragraph 0057, further note that “die” 202 may be made up of multiple die, Paragraph 0051, therefore the cores 200 of Fig. 2 may be on separate die) accessible using parallel channels (Paragraph 0054); and 
	a controller (on-die controller 250 of Fig. 2) configured to arbitrate resources required by access commands to transfer data to or from the main memory using the parallel channels (resources are arbitrated according to the processor of Fig. 5, as resources can be allocated to two commands at step 508 of Fig. 5 or one command at step 510 of Fig. 5), to monitor an occurrence rate of collisions between commands requiring an overlapping set of the resources (a collision will occur between two commands at step 506, and this is due to the commands requiring overlapping resources, Paragraph 0071), and 
	to adjust a ratio among the commands responsive to the occurrence rate of the collisions (only one command is initiated if there is a collision, step 510 of Fig. 5, thereby adjusting the ratio of commands).
	However, the cited prior art does not explicitly teach “the controller further configured to divide a selected command into at least a first partial command and a second partial
command so that the first partial command utilizes a first set of resources that are currently available and the second partial command utilizes a second set of resources that are not currently available, the controller further configured to forward the first partial command to the main memory responsive to the first set of resources being currently available and subsequently forward the second partial command to the main memory responsive to the second set of resources becoming subsequently available.”
	L’Ecuyer teaches a controller (switch 404 of Fig. 4) further configured to divide a selected command into at least a first partial command and a second partial command (“switch 404 can divide a single large read command into multiple (e.g., at least two) smaller read commands,” Paragraph 0045)  so that the first partial command utilizes a first set of resources that are currently available and the second partial command utilizes a second set of resources that are not currently available, the controller further configured to forward the first partial command to the main memory responsive to the first set of resources being currently available and subsequently forward the second partial command to the main memory responsive to the second set of resources becoming subsequently available (“switch 404…can send the smaller read commands one by one to storage array 402 as memory space becomes available,” Paragraph 0045).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the dividing of commands of L’Ecuyer in the cited prior art in order to make command processing faster.


	Regarding Claim 2, the cited prior art teaches the apparatus of claim 1, wherein a first ratio of read commands to write commands is established (a one-to-one ratio is established at step 504 of Fig. 5), and wherein a different second ratio of read commands to write commands is subsequently utilized responsive to a total number of accumulated collisions exceeding a predetermined threshold (the ratio is changed at step 510 in response to a collision at step 506 of Fig. 5).
	Regarding Claim 3, the cited prior art teaches the apparatus of claim 1, wherein the memory cells are characterized as flash memory cells (Paragraph 0044) and wherein a ratio of the read commands to erasure operations to erase the flash memory cells is further adjusted responsive to the occurrence rate of the collisions (the write may be part of an erase operation, Paragraph 0085, therefore the ratio of read to erase commands will be adjusted).
	Regarding Claim 4, the cited prior art teaches the apparatus of claim 1, wherein the resources arbitrated by the controller comprise the dies (cores 200 of Fig. 2), the parallel channels (channels used by commands at step 508 of Fig. 5), and at least one shared buffer used during a write or a read operation to transfer data to or from the main memory (command/address buffer 230 of Fig. 2).
	Regarding Claim 9, the cited prior art teaches the apparatus of claim 1, characterized as a solid-state drive (SSD) (Paragraph 0028), wherein the main memory comprises a NAND flash memory (Paragraph 0031) and the controller comprises at least one programmable processor that utilizes programming instructions stored in a local memory in the form of firmware (Paragraph 0034).
	Regarding Claim 10, the cited prior art teaches the apparatus of claim 1, wherein the access commands comprise read and write commands issued by an external client device over a client interface (clients 116 of Fig. 1, Paragraph 0035).

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant’s arguments the cited prior art fail to teach claim 1 has been considered and is persuasive.  Thus, the prior rejection has been withdrawn.  However, a new rejection has been made as noted above.

CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
The following is an examiner’s statement of reasons for allowance:

	Regarding Claim 6, the cited prior art teaches the apparatus of claim 1, wherein the controller comprises a collision manager circuit (command control component 150 of Fig. 2) comprising a command scheduler configured to direct commands to a front end electronics (FME) circuit (internal bus driver 220 of Fig. 2) of the main memory.
	However, the cited prior art does not teach to forward commands in an order responsive to availability of the resources and responsive to the ratio.  Ouyang teaches forwarding commands in an order responsive to a ratio, and L’Ecuyer teaches forwarding commands in an order based on available resources, but forwarding commands based on both the ratio and the available resources is not taught or rendered obvious by the cited prior art. 
	Therefore, claim 6 (and corresponding dependent claim 7) contain allowable subject matter.

	Regarding Claim 12, the cited prior art does not teach:
	“a command collision manager circuit coupled to the controller circuit comprising a
command scheduler which sequentially directs the data transfer commands to the flash memory in a selected ratio of a first type of command to a second type of command responsive to a predetermined selection by the controller circuit to store data to and retrieve data from the flash memory in accordance with the selected ratio, the command collision manager circuit further operative to monitor an occurrence of collisions between competing commands, to adjust the selected ratio to implement a different, second selected ratio of the first type of
command to the second type of command responsive to the occurrence of collisions exceeding a predetermined threshold, and to subsequently store data to and retrieve data from the flash memory in accordance with the different, second
selected ratio.”
	Though Ouyang teaches changing a ratio from 1:1 (at step 504 of Fig. 5) to a different command ratio at step 510 of Fig. 5, only one command is issued.  Therefore, Ouyang does not teach selecting a ratio and storing/retrieving data based on the selected ratio.  Therefore, claim 12 (and the corresponding dependent claims) contain allowable subject matter. 

	Claim 15 is allowable for reasons given in the Non-Final Rejection mailed 8/3/2022.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-5, 9-11, and 21 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135